UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-6667


JIMMY D. RIOS,

                 Petitioner - Appellant,

          v.

BOYD BENNETT; RICK JACKSON,

                 Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00094-GCM)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy D. Rios, Appellant Pro Se. Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy D. Rios seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition

and his motion for reconsideration.                       The order is not appealable

unless   a    circuit       justice       or    judge      issues    a    certificate      of

appealability.              See     28    U.S.C.          § 2253(c)(1)        (2006).        A

certificate        of      appealability            will      not   issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the      merits,     a    prisoner      satisfies       this     standard    by

demonstrating        that        reasonable         jurists    would      find    that     the

district      court’s      assessment          of   the    constitutional         claims    is

debatable     or     wrong.        Slack       v.    McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We    have     independently          reviewed       the    record    and

conclude      that        Rios    has     not       made    the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3